Citation Nr: 1023485	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. C.J.M., and K.P.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Veteran testified before a Veterans Law Judge at a Board 
hearing in September 2006.  A transcript of this hearing is 
associated with the claims file.  In March 2007, the Board 
remanded this case to the RO for further development.  

By a March 2008 letter, the Board informed the Veteran that 
the Veterans Law Judge who conducted the September 2006 
hearing was no longer employed by the Board and in April 2008 
correspondence the veteran requested she be afforded the 
opportunity to testify at a new hearing presided by a new 
Veterans Law Judge.  The Veteran testified before the 
undersigned Veterans Law Judge at a Videoconference Board 
hearing in September 2008.  A transcript of this hearing is 
also associated with the claims file.  This case was again 
before the Board in January 2009 at which time the claim was 
remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

As was previously noted in the January 2009 Board remand, in 
August 2005 correspondence, the Veteran raised the issue of 
entitlement to service connection for a respiratory disorder 
and during the September 2008 Board Videoconference hearing 
the Veteran raised the issue of entitlement to service 
connection for gynecological problems associated with the in-
service birth of her son.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the Agency of Original 
Jurisdiction (AOJ) for or appropriate action.


FINDING OF FACT

There is competent evidence of current diagnoses of PTSD and 
depressive disorder; it is at least as likely as not that the 
Veteran's claimed in-service stressors occurred; the 
competent evidence is in relative equipoise regarding whether 
there is a nexus between PTSD and the in-service stressors.  


CONCLUSION OF LAW

Service connection for PTSD and depressive disorder is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service treatment records are negative for a psychiatric 
disorder.  Significantly, the Veteran's July 1977 separation 
examination showed a normal psychiatric system and in a July 
1977 Report of Medical History the Veteran denied 
"depression or excessive worry" and "nervous trouble of 
any sort."  However, in a May 1978 post-service Report of 
Medical History, the Veteran responded yes when questioned 
whether she experienced "nervous trouble of any sort."  

The Veteran submitted her original claim for service 
connection for a psychiatric disorder in February 1978.  She 
was afforded a VA examination in February 1978 and complained 
of nervousness.  The examiner wrote that the Veteran had 
always been a nervous person and, even though she was 
somewhat more nervous at the present time, this in and of 
itself was not sufficient to merit a psychiatric diagnosis at 
that time.  The RO denied this initial claim in a May 1978 
rating decision, finding that there was no current diagnosis 
of a psychiatric disorder.  

In December 2001, Ms. D.M.G.B. submitted a claim for service 
connection for PTSD on behalf of the Veteran.  In this claim 
Ms. D.M.B.G. indicated that she had known the Veteran since 
1977 when the Veteran became her sponsor in the United States 
Navy.  Ms. D.M.G.B. indicated that she was a counselor in the 
Navy for ten years, 1978 to 1988, and retired from private 
practice in 1998.  Ms. D.M.G.B. indicated that the Veteran 
suffered from PTSD due to sexual trauma during military 
service but indicated that she could not disclose any 
particular details regarding the claimed sexual trauma as the 
Veteran did not authorize her to disclose these details.  

In March 2002 correspondence, the Veteran submitted a 
statement regarding her claimed stressors.  1)  She was 
grabbed and kissed by a chief at the Balboa Hospital.  2)  
She was approached by a military investigator concerning an 
incident with her and a young enlisted.  According to the 
Veteran, the questions were very degrading and the young 
enlisted in question was the father of her child born 
subsequently.  3) She was sexually harassed while stationed 
at the Submarine Welfare base in Point Loma.  Specifically, 
she had applied to work in the Yeoman rating but was not 
awarded this assignment because she was not beautiful enough.  
4)  She indicated that when her son was born at Balboa 
Hospital in October 1975 the doctors were negligent in 
repairing a tear after the delivery.  5)  After refusing to 
marry a dental technician she was seeing because of his drug 
use and her distrust of men, the man committed suicide. 6)  
She was racially discriminated while going to the mess hall.

In support of her claim for service connection the Veteran 
submitted a service personnel record dated in July 1975 which 
describes the Veteran's military performance as average and 
shows that the Veteran refused to sign the report.  

The Veteran also submitted a statement from Mr. K.S., a 
friend, dated in December 2002 regarding the Veteran's 
psychiatric problems.  Mr. K.S. indicated that he had known 
the Veteran for over 20 years and had heard her talk about a 
personal friend of hers that had committed suicide.

In March 2007, the Board remanded the claim for a VA 
examination.  Pursuant to the March 2007 Board remand, the RO 
afforded the Veteran a VA psychiatric examination in April 
2007.  During the April 2007 examination, the Veteran 
reiterated her complaints of sexual and racial harassment 
while serving in the military, belief that she was treated 
inadequately after the birth of her son, and history of 
having a boyfriend commit suicide during military service.  
The April 2007 examiner diagnosed the Veteran with depressive 
and anxiety disorders and initially indicated there was a 
possibility of a PTSD diagnosis.  However, in June 2007 the 
examiner noted that the Veteran's current presentation did 
not meet the criteria for a full diagnosis of PTSD.

During the September 2008 Board video hearing, the Veteran 
provided additional testimony regarding her claimed 
stressors.  At the September hearing, the Veteran's private 
physician, Dr. C.J.M., testified that she had been treating 
the Veteran for gynecological problems, including heavy 
bleeding, since the early 1990s.  Dr. C.J.M. opined that the 
Veteran's sexual harassment during military service led to 
her heavy bleeding.  Also during the September 2008 hearing 
the Veteran's friend, Ms. K.P., testified that she had known 
the Veteran for the past five years and had heard the Veteran 
describe her psychiatric problems stemming from the alleged 
traumatic experiences during military service.    

In January 2009, the Board reopened the Veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder and remanded the claim for personal assault notice 
pursuant to 38 C.F.R. § 3.304(f), Social Security disability 
benefit records, and a VA examination.  

Pursuant to the January 2009 Board remand, the RO afforded 
the Veteran a VA psychiatric examination in December 2009.  
During the December 2009 VA examination the Veteran reported 
a significant history of abuse and trauma prior to military 
service and continued abuse and trauma during military 
service.  The examiner diagnosed the Veteran with PTSD and 
depressive disorder, not otherwise specified.  The December 
2009 VA examiner indicated that while initially in her prior 
Compensation and Pension examination and in the letter that 
she sent before the Board of Veterans Appeals, she did not 
identify the history of a sexual assault as one of her 
primary complaints, she has endorsed and reported during the 
December 2009 VA examination that she was sexually assaulted 
while in the military and that her symptoms of PTSD stem 
directly from that particular sexual assault.  It was the 
examiner's opinion that if the Veteran's history of sexual 
assault was accurate and accepted by the Board, that she met 
the full criteria for PTSD and depressive disorder.  

In connection with this claim the RO obtained VA outpatient 
treatment reports dated through February 2010 which show 
diagnoses of PTSD and depressive disorder as well as private 
treatment records dated through February 2003 showing 
treatment for anxiety and depression.    

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).


The provisions of 38 C.F.R. § 3.304(f) provide, that if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

Analysis

Initially, the Board notes that there is a current diagnosis 
of PTSD as shown by the December 2009 VA examination and VA 
outpatient treatment records dated through February 2010.  
The pertinent issue in this case is whether there is 
sufficient corroboration of the Veteran's claimed statements.  
The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  "Credible 
supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

In December 2001 correspondence, Ms. D.M.B.G. indicated that 
she worked as a counselor in the Navy from 1978 to 1988 and 
had known the Veteran during her military service, since 
1977.  Ms. D.M.G.B., a licensed counselor, indicated that the 
Veteran suffered from PTSD due to sexual trauma during 
military service.  While Ms. D.M.G.B. did not describe any 
particular incidents of sexual trauma, she indicated that she 
could not disclose any particular details regarding the 
claimed sexual trauma as the Veteran did not authorize her to 
disclose these details.  During the September 2008 hearing, 
Dr. C.J.M. indicated that she treated the Veteran for 
gynecological problems to include heavy bleeding and opined 
that the Veteran's heavy bleeding was the result of sexual 
trauma during military service.  Finally, a service personnel 
record dated in July 1975 describes the Veteran's military 
performance as average and shows that the Veteran refused to 
sign the report.  

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The incidents the 
Veteran described are entirely consistent with the evidence 
noted above, specifically the December 2001 statement from 
Ms. D.M.G.B. who has known the Veteran since the end of her 
military service in 1977, the testimony of Dr. C.M.J. who has 
treated the Veteran since the early 1990s, and the July 1975 
service personnel record showing an assessment of average and 
the Veteran's refusal to sign the report all support the 
incurrence of the Veteran's claimed stressors.  Corroboration 
of every detail of a stressor under such circumstances is not 
necessary.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Although it is true that the Veteran's in-service experiences 
have not been corroborated by official documents, the Board 
finds that there is sufficient evidence, under the special 
considerations in a claim for PTSD based on personal assault, 
to find that there does not need to be additional evidence to 
consider this stressor corroborated.  See 38 C.F.R. § 
3.304(f)(3).  In finding that service connection for PTSD is 
warranted, the Board is aware that in the June 2007 VA 
opinion, the examiner attributed PTSD to a pre-service 
stressor; she, however, did not rule out the role of the 
contended stressors as exacerbating the Veteran's symptoms.  
There is ample medical evidence of a current diagnosis of 
PTSD and the evidence is at least evenly divided as to 
whether the Veteran's claimed in-service stressors occurred.  
The Board further finds that the competent evidence is in 
relative equipoise regarding whether there is a nexus between 
the post-service development of PTSD and the in-service 
stressors.  Under these circumstances, and with the 
application of the doctrine of reasonable doubt, service 
connection for PTSD is warranted. 38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.304(f). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Service connection for PTSD and depressive disorder is 
granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


